DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 16 recite the limitation “…the indication of the vehicle…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.     
Claim 14 recites, line 2, the limitation “…the one or more insurers…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 17/077,129
Claims of Patent No.: 10,839,015 B1
1. A computer-implemented method comprising: receiving, via one or more processors, a first indication indicative of a vehicle being involved in a collision, the vehicle being identified by a vehicle identification number (VIN), the indication of the vehicle being involved in the collision including vehicle sensor data collected recorded over a period of time before the collision; and creating, via the one or more processors, an update to a blockchain tracking vehicles by respective VINs, the update including a second indication indicative of the collision and a hash of at least a portion of the collected vehicle sensor data.
2. The method of claim 1, the method further comprising: analyzing, via the one or more processors, the vehicle sensor data; and determining a cause of the collision based upon the vehicle sensor data.
3. The method of claim 1, wherein the vehicle sensor data includes vehicle telematics data.
4. The method of claim 1, wherein the update to the blockchain includes a service proposal.
5. The method of claim 4, wherein the service proposal is for vehicle repair with a requested cost of repair, the 
6. The method of claim 4, wherein the service proposal includes a cryptographic proof-of-identity.
7. A computer-implemented method comprising: receiving an indication of a collision including one or more vehicles identified by vehicle identification number (VIN); and deploying a smart contract to a blockchain for tracking vehicles over a lifecycle by respective VINs, the smart contract configured to: record one or more sets of documentary evidence relating to the collision; accept a position as to the acceptability of each of the sets of documentary evidence from one or more entities with an interest in the collision; and resolve a claim relating to the collision if an agreement condition among the parties is satisfied, wherein the agreement condition is determined based upon vehicle sensor data, wherein a hash of the vehicle sensor data is recorded to the blockchain.
8. The method of claim 7, wherein the smart contract is further configured to receive a bond payment from one or more insurers holding a policy relating to at least one vehicle in the collision.
9. The method of claim 8, wherein the smart contract is further configured to release the bond payments to one or more entities based upon the agreement condition.
10. The method of claim 8, wherein the smart contract is further configured to release the bond payments to one or more service providers, the one or more service providers having submitted service proposals to the smart contract.
11. The method of claim 7, wherein the smart contract is further configured to accept documentary evidence and 
12. The method of claim 11, wherein at least one of the service proposals is a proposal to repair vehicle damage caused by the collision.
13. The method of claim 11, wherein at least one of the service proposals is a proposal identifying a party at fault in the collision.
14. The method of claim 7, wherein the smart contract is further configured to receive an indication of acceptance or rejection from the one or more insurers of proposals made to the smart contract.
15. The method of claim 7, wherein the smart contract is further configured to classify the collision as resolved upon satisfaction of the agreement condition.
16. A non-transitory storage medium storing computer-executable instructions, the instructions, when executed by one or receive a first indication indicative of a vehicle being involved in a collision, the vehicle being identified by a vehicle identification number (VIN), the indication of the vehicle being involved in the collision including vehicle sensor data collected recorded over a period of time before the collision; and create an update to a blockchain tracking vehicles by respective VINs, the update including a second indication indicative of the collision and a hash of at least a portion of the collected vehicle sensor data.
17. The non-transitory storage medium of claim 16, wherein the instructions, when executed, further cause the one or more processors to: analyze the vehicle sensor data; and determine a cause of the collision based upon the vehicle sensor data.
telematics data.
19. The non-transitory storage medium of claim 16, wherein the update to the blockchain includes a service proposal.
20. The non-transitory storage medium of claim 19, wherein the service proposal includes a cryptographic proof-of-identity.
computer-implemented method comprising: receiving, via one or more processors, a first indication indicative of a vehicle being involved in a vehicle collision, the vehicle being identified by a vehicle identification number (VIN), the indication of the vehicle being involved in the vehicle collision including vehicle sensor data collected at substantially the time of the vehicle collision; and creating, via the one or more processors, an update to a blockchain tracking vehicles by respective VINs, the update including a second indication indicative of the vehicle collision and a hash of at least a portion of the collected vehicle sensor data.
2. The method of claim 1, the method further comprising: analyzing, via the one or more processors, the vehicle sensor data; and determining a cause of the vehicle collision based upon the vehicle sensor data.
3. The method of claim 1, wherein the vehicle sensor data includes vehicle telematics data.
4. The method of claim 1, wherein the update to the blockchain includes a service proposal.
5. The method of claim 4, wherein the service proposal is for vehicle repair with a requested cost of repair, the 
6. The method of claim 4, wherein the service proposal includes a cryptographic proof-of-identity.
7. A computer-implemented method comprising: receiving an indication of a vehicle collision including one or more vehicles identified by vehicle identification number (VIN); and deploying a smart contract to a blockchain for tracking vehicles over a lifecycle by respective VINs, the smart contract configured to: record one or more sets of documentary evidence relating to the vehicle collision; accept a position as to the acceptability of each of the sets of documentary evidence from one or more entities with an interest in the vehicle collision; and resolve a claim relating to the vehicle collision if an agreement condition among the parties is satisfied, wherein the agreement condition is determined based upon vehicle sensor data, wherein a hash of the vehicle sensor data is recorded to the blockchain.
8. The method of claim 7, wherein the smart contract is further configured to receive a bond payment from one or more insurers holding a policy relating to at least one of the vehicles in the vehicle collision.
9. The method of claim 8, wherein the smart contract is further configured to release the bond payments to one or more entities based upon the agreement condition.
10. The method of claim 8, wherein the smart contract is further configured to release the bond payments to one or more service providers, the one or more service providers having submitted service proposals to the smart contract.
11. The method of claim 8, wherein the smart contract is further configured to receive an indication of acceptance or rejection from the one or more insurers of proposals made to the smart contract.
12. The method of claim 7, wherein the smart contract is further configured to accept documentary evidence and service proposals from one or more service provider entities.
13. The method of claim 12, wherein at least one of the service proposals is a proposal to repair vehicle damage caused by the vehicle collision.
14. The method of claim 12, wherein at least one of the service proposals is a proposal identifying a party at fault in the vehicle collision.
15. The method of claim 7, wherein the smart contract is further configured to classify the vehicle collision as resolved upon satisfaction of the agreement condition.
receiving, via one or more processors, an indication of a first vehicle and a second vehicle involved a vehicle collision, the first vehicle and the second vehicle each having a Vehicle Identification Number (VIN); receiving, via the one or more processors, vehicle sensor data from at least one of the first vehicle and the second vehicle; making, based upon the vehicle sensor data, a fault determination based upon the vehicle sensor data, the fault determination apportioning fault between the first vehicle and the second vehicle; and broadcasting, via the one or more processors, an update to a blockchain tracking vehicles by respective VINs, the update including the fault determination and a hash of at least a portion of the vehicle sensor data.

18. The method of claim 16, wherein the update to the blockchain includes a flag for a party to indicate agreement or disagreement with the assignation of fault, the flag being switchable by a second update to the blockchain.
19. The method of claim 16, the operation that makes the fault determination is based in part on a location of the collision.


Claims 1-20 of the pending Application No. 17/077,129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of Pat. No.: 10,839,015 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 17/077,129 and the subject matter of claims 1-19 of Pat. No.: 10,839,015 B1 disclose a similar scope of invention.
non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Allowable Subject Matter
Claims 1-20 will be allowed granted that all the pending issues are rendered moot. Further, the claimed subject matter of Claims 1-20 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Brandmaier et al.  (US Pat. No.: 8,799,034 B1) teaches “A communication module may receive communications from a vehicle. A collision detection module may determine that a collision has occurred at a vehicle based on one or more of the communications received from a vehicle. A participant identification module may identify one or more participants involved in the collision based on one or more communications received from the vehicle. A fault determination module may identify one of the participants as the at-fault participant based on a comparison of a fault determination ruleset to vehicle telematics data included in one or more of the communications received from the vehicle. A claims processing module may determine whether to file an 

          CHANG et al.(US Pub. No.: 2013/0300552 A1) teaches “A method, a system, and an apparatus used to automatically exchange identification and collision-related information utilizing wireless communication devices during vehicular accidents are presented. Upon collision, an impact sensor detects and registers the crash, causing a processor to trigger a collision warning, record selected identification and collision-related information in an electronic file, and exchange the same through a secure wireless connection with a collision-activated information exchange device (CIED) of the other vehicle involved and/or with an information exchange device (IED) or devices in the area of the collision. The stored electronic files can later be accessed by and/or even transmitted to authorities to serve as evidence in hit-and-run investigation and/or accident reconstruction.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667